Citation Nr: 0433882	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran was scheduled for a hearing, in January 2005, 
before a Veterans Law Judge in Washington, DC.  In November 
2004, he filed a motion requesting that it be cancelled and 
rescheduled as a videoconference hearing, due to financial 
constraints and a lack of transportation.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran a 
videoconference hearing before a 
Veteran's Law Judge, in accordance with 
38 U.S.C.A. § 7107 (West 2002), and 
38 C.F.R. § 20.700 (2004).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 


(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




